Exhibit 99.1 By Electronic Delivery to: colimpio@echotx.com December 18, 2014 Ms. Christine Olimpio Director, Investor Relations and Corporate Communications Echo Therapeutics, Inc. 8 Penn Center 1lvd., Suite 300 Philadelphia, PA 19103 Re: Echo Therapeutics, Inc. (the "Company") Nasdaq Symbol: ECTE Dear Ms. Olimpio: On November 6, 2014, Staff notified the Company that its common stock failed to maintain a minimum bid price of $1.00 over the previous 30 consecutive business days as required by the Listing Rules of The Nasdaq Stock Market. Since then, Staff has determined that for the last 10 consecutive business days, from December 4 to 17, 2014, the closing bid price of the Company's common stock has been at $1.00 per share or greater. Accordingly, the Company has regained compliance with Listing Rule 5550(a)(2) and this matter is now closed. If you have any questions, please contact Darryl Bass, Listing Analyst, at +1 Sincerely, Randy Genau Director Nasdaq Listing Qualifications
